DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
This is a second Non-Final Office action for the reissue application control No. 16/537,528 (US Patent No. 9,154,138). 
Claims 1, 4-6, 21-41 are pending in this application, among those claims 1, 26 and 35 are independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1/. Claims 1, 4, 6, 25, 35, 37, 40, 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al..
Regarding to claims 1, 35:
Ueno, particularly Figs, 5-6 (reproduced below) and related text discloses the claimed transient apparatus including a stress engineered substrate G (Fig. 6, para [0132] shows area H of substrate with tensile stress); and a trigger mechanism Tr11 coupled to the stress engineered substrate, the trigger mechanism Tr11 configured to generate an initial fracture in the stress engineered substrate G (Figs. 5(a), 6, and para [0132] shows area H of substrate G with tensile stress, and triggers Tr11, Tr12  with initial fractures formed at the edge of the substrate G) that causes fracturing of the stress engineered substrate (Fig. 5(d) and para [0136] discloses the step of fracturing the substrate from the initial fracture). 
    PNG
    media_image1.png
    532
    674
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    653
    media_image2.png
    Greyscale



Regarding to claim 4:
Fig. 6 shows the unstressed layer surrounding the stress area H of the substrate.

Regarding to claims 6, 40:
Fig. 5(d) shows a plurality of patterned fractures in response to the initial fracture.

Regarding to claims 25, 37, 41:
The initial fracture is generated in response to a laser beam.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2/. Claims 1, 4-6, 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,947,150; over claims 1-21 of U.S. Patent No. 11,107,645; over claims 1-20 of U.S. Patent No. 9,356,603; over claims 1-21 of U.S. Patent No. 10,026,579; over claims 1-22 of U.S. Patent No. 10,903,173; and over claims 1-20 of U.S. Patent No. 10,224,297.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a method for manufacturing a transient electronic device and the device thereof including a trigger mechanism configured to generate an initial fracture in the stress engineered substrate that causes fracturing of the stress engineered substrate.


                                                Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,154,138 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent 
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991